internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ------------------------------- -------------------------------------- --------------------------------- ------------------------ ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc ita b05 plr-125107-13 date date ty ------- legend taxpayer de lp trust management co ground lessee ground lessor state a state b taxable_year exchange x percent y percent z percent rq building city date date qi titleholder trustee dear ------------- ------------------------------------------------------------------- ------------------------------- ------------------------------------------- ----------------------------- --------------------------------------- ----------------------------------------------- ------------------------ -------------- ----------- ------------------------------------------------------- ------------------------------------- --------------- -------------- ----------------- ------------------------------------------------------------------- ---------------------- ------------------- ------------------------- --------------------- -------------------- ------------------------------------------------------------------- --------------------- ------------------------------ plr-125107-13 this responds to your letter dated date requesting a private_letter_ruling under sec_1031 of the internal_revenue_code you request the following ruling taxpayer’s proposed transaction will conform to the requirements of the qualified_intermediary and exchange accommodation titleholder safe_harbor rules so that taxpayer will not recognize gain_or_loss upon the conveyance of relinquished_property and the receipt of replacement_property applicable facts taxpayer is a limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer uses an overall accrual_method of accounting for filing its federal_income_tax returns and uses an accounting_period ending december taxpayer is owned x percent by de a disregarded_entity for federal_income_tax that is wholly owned by lp and y percent by management co a taxable real_estate_investment_trust reit subsidiary under sec_856 which is also wholly owned by lp lp is an affiliate of trust and trust is a publicly held statutory reit organized in state a that elected to be taxed as a reit at all times beginning with taxable_year lp and taxpayer are related under sec_1031 taxpayer will enter into an agreement with an unrelated third party to sell rq a retail building taxpayer will then enter into an exchange_agreement qi_agreement with qi as the qualified_intermediary to whom it will assign its rights in the contract to sell rq with notice being given to the buyer taxpayer represents that qi is not taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 qi_agreement expressly limits taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by qi as provided in sec_1_1031_k_-1 pursuant to the qi_agreement in order to secure qi’s obligations to acquire replacement_property and transfer it to taxpayer qi will enter into a qualified exchange trust agreement trust agreement and deposit the funds from the sale of rq into a master customer trust account qualified exchange trust with trustee of which taxpayer shall be a beneficiary it is represented that trustee as trustee of the qualified exchange trust is not taxpayer or a disqualified_person within the meaning of sec_1_1031_k_-1 the trust agreement expressly limits taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of cash or cash_equivalent held by trustee as provided in sec_1_1031_k_-1 ground lessee a state b limited_liability_company formed on date that is treated as a disregarded_entity for tax purposes is wholly owned by lp ground lessee is the ground lessee of building a large outdated and vacant office building in city ground lessor is a state b limited_liability_company formed on date that is treated as a disregarded_entity for tax purposes and is directly and or indirectly owned z percent by lp ground lessee will demolish building and then sublease the vacant land to titleholder or a disregarded_entity for federal_income_tax purposes that is wholly owned plr-125107-13 by titleholder collectively titleholder or sublease building to titleholder which will then proceed to demolish it the sublease will have a term in excess of years which is represented to be in excess of the useful_life of the improvements and which will be at fair rental value for the land alone further the sublease will permit construction of improvements by titleholder taxpayer represents that titleholder is and will be subject_to federal_income_tax and is not taxpayer or disqualified_person the qualified indicia of ownership which is defined in revproc_2000_37 c b of the improvements and the ground sublease of building collectively rp will be held by titleholder at all times from the effective date of the sublease sublease date until rp is transferred to taxpayer at the time the qualified indicia of ownership of building is transferred to titleholder it is taxpayer’s bona_fide intent that the rp held by titleholder will represent replacement_property in an exchange qualifying for nonrecognition_of_gain_or_loss under sec_1031 within five days after the sublease date taxpayer and titleholder will enter into a qualified_exchange_accommodation_agreement accommodation agreement it is represented that titleholder will serve as exchange accommodation titleholder eat the accommodation agreement will provide that titleholder will hold rp for the benefit of taxpayer in order to facilitate an exchange under sec_1031 and revproc_2000_37 and that taxpayer and titleholder will report the acquisition holding and disposition of rp as provided in revproc_2000_37 the accommodation agreement further states that titleholder will be treated as the beneficial_owner of rp for all federal_income_tax purposes the accommodation agreement specifies that within days after the sublease date taxpayer will identify rq as the relinquished_property pursuant to sec_1_1031_k_-1 in addition within days from the sublease date rp will be transferred to taxpayer as replacement_property in a sec_1031 exchange taxpayer or an entity related to taxpayer will advance to titleholder the necessary funds to construct the improvements and taxpayer or an entity related to taxpayer will oversee construction taxpayer will thereafter assign to qi its rights in the accommodation agreement to acquire rp on or before the 180th day from the sublease date titleholder will pursuant to qi’s direction transfer rp directly to taxpayer titleholder will only hold rp but not rq neither taxpayer nor ground lessee will dispose_of either of their interests within two years after the last transfer that was part of the exchange if on the date rp is transferred to taxpayer the actual cost of the improvements is less than the sale proceeds of rq held by trustee and taxpayer did not timely identify and acquire additional like-kind replacement_property taxpayer will receive the remaining funds as boot and will recognized gain to the extent of such boot moreover if the construction of the identified rp is not completed by titleholder on or before the 180th plr-125107-13 day from the sublease date titleholder will nevertheless be required by the accommodation agreement to transfer rp to taxpayer prior to full completion taxpayer represents that it will receive no money or other_property directly indirectly or constructively prior to or during the exchange and will receive no economic benefit or money or property other than that derived from the exchange the only possible exception might be if qi has to transfer cash or other_property to taxpayer on or before the 180th day from the sublease date as a result of an inability to complete construction in that event taxpayer will have taxable boot in addition to its like-kind replacement_property applicable law general requirements for deferral under sec_1031 sec_1031 provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment thus for a transaction to qualify under sec_1031 the properties must be exchanged held for productive use in a trade_or_business or for investment and of a like-kind sec_1_1031_a_-1 of the regulations defines like-kind as referring to the nature or character of the property and not to its grade or quality sec_1_1031_a_-1 provides that no gain_or_loss is recognized if a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate sec_1031 sets forth special rules for exchanges between related_persons under sec_1031 if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer in accordance with sec_1031 with respect to the exchange and c within years of the date of the last transfer that was part of the exchange either the taxpayer or the related_person disposes of the property received in the exchange then there is no nonrecognition_of_gain_or_loss in the exchange sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 if a transaction is set up to avoid the restrictions on exchanges between related_persons sec_1031 operates to prevent nonrecognition of the gain_or_loss on the exchange sec_1_1031_k_-1 provides that a deferred_exchange is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment and subsequently receives property to be held for plr-125107-13 productive use in a trade_or_business or for investment in the case of a deferred_exchange if the requirements set forth in sec_1031 relating to identification and receipt of replacement_property are not met the replacement_property received by the taxpayer will be treated as property which is not of like-kind to the relinquished_property sec_1_1031_k_-1 generally provides that replacement_property is identified only if it is designated as replacement_property in a written document signed by the taxpayer and hand delivered mailed telecopied or otherwise sent before the end of the identification period to either the person obligated to transfer the replacement_property to the taxpayer or any other person involved in the exchange other than the taxpayer or a disqualified_person sec_1_1031_k_-1 provides in part that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period sec_1_1031_k_-1 provides in part that the identified replacement_property is received before the end of the exchange_period if the taxpayer receives the replacement_property before the end of the exchange_period and the replacement_property received is substantially the same property as identified sec_1_1031_k_-1 provides that a transfer of relinquished_property in a deferred_exchange will not fail to qualify for nonrecognition_of_gain_or_loss under sec_1031 merely because the replacement_property is not in existence or is being produced at the time the property is identified as replacement_property sec_1_1031_k_-1 provides that in the case of replacement_property that is to be produced the replacement_property must be identified as provided in sec_1_1031_k_-1 relating to identification of replacement_property sec_1_1031_k_-1 requires a taxpayer to identify the replacement_property by providing a legal description of the underlying land that is subject_to sublease and as much detail as is practicable regarding the construction of the improvements at the site for example if the identified replacement_property consists of improved real_property where the improvements are to be constructed the description of the replacement_property satisfies the requirements of sec_1_1031_k_-1 relating to description of replacement_property if a legal description is provided for the underlying land and as much detail is provided regarding construction of the improvements as is practicable at the time the identification is made sec_1_1031_k_-1 generally provides that for purposes of sec_1 k - d ii relating to receipt of the identified replacement_property in determining whether the replacement_property received by the taxpayer is substantially the same property as identified where the identified replacement_property is property to be produced variations due to usual or typical production changes are not taken into account however if substantial changes are made in the property to be produced the replacement_property received will not be considered to be substantially the same property as identified plr-125107-13 sec_1_1031_k_-1 further provides that if the identified replacement_property is real_property to be produced and the production of the property is not completed on or before the date the taxpayer receives the property the property received will be considered to be substantially the same property as identified only if had production been completed on or before the date the taxpayer receives the replacement_property the property received would have been considered to be substantially the same property as identified even so the property received is considered to be substantially the same property as identified only to the extent the property received constitutes real_property under local law sec_1_1031_k_-1 generally provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property however such a transfer if otherwise qualified will be within the provisions of either sec_1031 or c in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like- kind replacement_property the transaction will constitute a sale and not a deferred_exchange even if the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides in part that except as provided in sec_1_1031_k_-1 relating to safe harbors for purposes of sec_1031 and sec_1_1031_k_-1 the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual and constructive receipt and without regard to the taxpayer's method_of_accounting in addition actual or constructive receipt of money or property by an agent of the taxpayer determined without regard to sec_1_1031_k_-1 is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 through g sets forth a variety of safe harbors for use in deferred_exchange situations the use of one or more of these safe harbors in a deferred_exchange will shield a taxpayer from actual or constructive receipt of money or other_property sec_1_1031_k_-1 provides that in the case of a deferred_exchange the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property will be made without regard to the fact that the obligation of the taxpayer’s transferee to transfer the replacement_property to the taxpayer is or may be secured_by cash or a cash_equivalent if the cash or cash_equivalent is held in a qualified escrow or in a qualified_trust plr-125107-13 sec_1_1031_k_-1 explains that a qualified_trust is a_trust wherein a the trustee is not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 except that for this purpose the relationship between the taxpayer and the trustee created by the qualified_trust will not be considered a relationship under sec_267 and b the trust agreement expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held be the trustee as provided in sec_1_1031_k_-1 under sec_1_1031_k_-1 paragraph g i ceases to apply at the time the taxpayer has an immediate ability or unrestricted right to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held in the qualified_trust pursuant to sec_1_1031_k_-1 a taxpayer may receive money or other_property directly from a party to the exchange but not from a qualified_trust without affecting the application of sec_1_1031_k_-1 sec_1_1031_k_-1 provides that in the case of a taxpayer’s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a transaction the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer pursuant to sec_1_1031_k_-1 the qualified_intermediary safe_harbor applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1_1031_k_-1 sec_1_1031_k_-1 defines the term qualified_intermediary as a person not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 who enters into a written_agreement with the taxpayer and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides that regardless of whether an intermediary acquires and transfers property under general tax principles solely for purposes of sec_1_1031_k_-1 an intermediary is treated as acquiring and transferring property if the intermediary acquires and transfers legal_title to that property sec_1_1031_k_-1 provides that an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person plr-125107-13 sec_1_1031_k_-1 provides that an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1_1031_k_-1 provides that solely for purposes of sec_1_1031_k_-1 and iv an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property for example if a taxpayer enters into an agreement for the transfer of relinquished_property and thereafter assigns its rights in that agreement to an intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the transfer of the relinquished_property the intermediary is treated as entering into that agreement if the relinquished_property is transferred pursuant to that agreement the intermediary is treated as having acquired and transferred the relinquished_property sec_1_1031_k_-1 defines the term disqualified_person as a person described in sec_1_1031_k_-1 k or k essentially a disqualified_person is an agent of the taxpayer or a person related to the taxpayer or the agent generally a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction however for purposes of this definition performance of the following services are not taken into account - i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company the parking transaction under revproc_2000_37 and revproc_2004_51 revproc_2000_37 sets forth a safe_harbor for acquiring replacement_property under a qualified exchange accommodation arrangement qeaa sometimes referred to as a parking transaction as provided in this safe_harbor the service will not challenge a the qualification of the property as either replacement or relinquished_property as defined in sec_1_1031_k_-1 or b the treatment of the eat as the beneficial_owner if the property is held in the qeaa as defined in dollar_figure of revproc_2000_37 as provided in dollar_figure of the revenue_procedure property is held in the qeaa if all of the following requirements are met qualified indicia of ownership of the property is held by a person the eat who is not the taxpayer or a disqualified_person and either such person is subject_to federal_income_tax or if such person is treated as a partnership or s_corporation for federal plr-125107-13 income_tax purposes more than percent of the entity is owned by partners or shareholders who are subject_to federal_income_tax such qualified indicia of ownership must be held by the eat at all times from the date_of_acquisition by the eat until the property is transferred as described in sec_4 of revproc_2000_37 for this purpose qualified indicia of ownership means legal_title to the property other indicia of beneficial_ownership of property under applicable principles of commercial law eg a contract_for_deed or an interest in an entity that is disregarded as an entity separate from its owner for federal_income_tax purposes eg a single member limited_liability_company and that holds legal_title to the property or such other indicia of ownership at the time the qualified indicia of ownership of the property is transferred to the eat it is the taxpayer’s bona_fide intent that the property held by the eat represent either replacement_property or relinquished_property in an exchange intended to qualify for nonrecognition of gain in whole or in part or loss under sec_1031 no later than five business days after the transfer of qualified indicia of ownership of the property to the eat the taxpayer and the eat enter into a written_agreement the qeaa agreement providing that the eat is holding the property for the benefit of the taxpayer in order to facilitate an exchange under sec_1031 and revproc_2000_37 and that the taxpayer and the eat agree to report the acquisition holding and disposition of the property as provided in revproc_2000_37 the agreement must specify that the eat will be treated as the beneficial_owner of the property for all federal_income_tax purposes both parties must report the federal_income_tax attributes of the property on their federal_income_tax returns in a manner consistent with this agreement no later than days after the transfer of qualified indicia of ownership of the replacement_property to the eat the relinquished_property is properly identified identification must be made in a manner consistent with the principles described in sec_1_1031_k_-1 the taxpayer may properly identify alternative and multiple properties as described in sec_1_1031_k_-1 no later than days after the transfer of qualified indicia of ownership of the property to the eat a the property is transferred either directly or indirectly through a qualified_intermediary as defined in sec_1_1031_k_-1 to the taxpayer as replacement_property or b the property is transferred to a person who is not the taxpayer or a disqualified_person as relinquished_property and the combined time period that relinquished_property and replacement_property are held in the qeaa does not exceed days pursuant to dollar_figure of revproc_2000_37 property will not fail to be treated as held in the qeaa as a result of any one or more of the following legal or contractual arrangements listed below in part regardless of whether such arrangements contain plr-125107-13 terms that typically would result from arm’s length bargaining between unrelated parties with respect to such arrangements an eat that satisfies the requirements of the qualified_intermediary safe_harbor set forth in sec_1_1031_k_-1 may enter into an exchange_agreement with the taxpayer to serve as the qualified_intermediary in a simultaneous or deferred_exchange of the property under sec_1031 the taxpayer or a disqualified_person guarantees some or all of the obligations of the eat including secured or unsecured debt incurred to acquire the property or indemnifies the eat against costs and expenses the taxpayer or a disqualified_person loans or advances funds to the eat or guarantees a loan or advance to the eat and the taxpayer or a disqualified_person manages the property supervises improvement of the property acts as a contractor or otherwise provides services to the eat with respect to the property in revproc_2004_51 2004_2_cb_294 the service modified revproc_2000_37 to provide that the safe_harbor of revproc_2000_37 does not apply if the taxpayer owns the property intended to qualify as replacement_property before initiating a qeaa revproc_2000_37 will not apply to replacement_property held in a qeaa if the property is owned by the taxpayer within the 180-day period ending on the date of transfer of qualified indicia of ownership of the property to the eat revproc_2004_51 stated that the service and treasury_department are continuing to study parking transactions including transactions in which a person relating to the taxpayer transfers a leasehold in land to an accommodation party and the accommodation party makes improvements to the land and transfers the leasehold with the improvements to the taxpayer in exchange for other real_estate analysis in the present case taxpayer is exchanging a fee interest in improved real_estate for a long-term_lease of a tract of land for a period of more than years and improvements accordingly the property to be transferred and the property to be received by taxpayer are of like-kind under sec_1_1031_a_-1 neither sec_1031 nor f apply to trigger gain recognition in taxpayer’s exchange or to disqualify the application of sec_1031 sec_1031 is not applicable because taxpayer is exchanging property with qi who is not a related_person to taxpayer sec_1031 is not applicable because although a related_party provides a part of rp there will be no cashing out by any of the related parties within years of the last plr-125107-13 transfer in the series of transaction revproc_2004_51 has no bearing here because rp held by titleholder has not been owned by taxpayer pursuant to sec_1_1031_k_-1 and taxpayer will not be in actual or constructive receipt of money or other_property for purposes of sec_1031 and the regulations thereunder by employing the proposed transaction taxpayer will satisfy all requirements of sec_1_1031_k_-1 and in addition pursuant to revproc_2000_37 titleholder will be treated as the beneficial_owner of rp for federal_income_tax purposes when rp is held under the accommodation agreement because the requirements of revproc_2000_37 will be satisfied if other_property is transferred to taxpayer incident to the failure of the contractors to timely complete improvements on rp prior to its transfer to taxpayer taxpayer will have taxable boot in addition to any like-kind replacement_property received in the exchange also to the extent the cost of the improvements is less than the funds held by trustee if taxpayer does not timely identify and acquire additional like-kind replacement_property then taxpayer will receive the remaining qualified funds as taxable boot holding accordingly based on the documents presented including the qi_agreement the accommodation agreement and all other representations made taxpayer's transaction will conform with the requirements of the qualified_intermediary and eat safe_harbor rules so that qi and titleholder will not be agents of taxpayer and taxpayer will not be in actual or constructive receipt of money or other_property before receiving rp taxpayer will not recognize any gain_or_loss upon the conveyance of rq to a third party and the receipt of rp however if planned improvements are not completed within the exchange_period gain will be recognized to the extent of any boot received in the exchange also to the extent the cost of the improvements is less than the sale proceeds of rq held by trustee if taxpayer does not timely identify and acquire additional like-kind replacement_property then taxpayer will receive the remaining funds as boot gain would then be recognized to the extent of such boot caveats and exceptions except as specifically provided above no opinion is expressed as to the federal_income_tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transaction that are not specifically covered by the above ruling no opinion is expressed as to whether the accommodators used in this transaction are disqualified persons as defined in sec_1_1031_k_-1 as that would constitute essentially a factual plr-125107-13 determination this ruling assumes that qi and titleholder are eligible to serve as exchange accommodators this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely seoyeon park assistant to the branch chief branch office_of_chief_counsel income_tax accounting enclosure cc
